20-4154-cv
     Medina v. Comm’r of Soc. Sec.


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
     COUNSEL.

 1          At a stated term of the United States Court of Appeals for the Second Circuit, held
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3   York, on the 30th day of June, two thousand twenty-two.
 4
 5          PRESENT:          ROSEMARY S. POOLER,
 6                            DENNY CHIN,
 7                            RAYMOND J. LOHIER, JR.,
 8                                     Circuit Judges.
 9          ------------------------------------------------------------------
10          JOSE E. MEDINA,
11
12                            Plaintiff-Appellant,
13
14                     v.                                                        No. 20-4154-cv
15
16          COMMISSIONER OF SOCIAL SECURITY,
17
18                            Defendant-Appellee.
19          ------------------------------------------------------------------
1          FOR PLAINTIFF-APPELLANT:                     Max D. Leifer, Max Leifer P.C.,
2                                                       New York, NY
3
4          FOR DEFENDANT-APPELLEE:                      Varuni Nelson, Arthur Swerdloff,
5                                                       Dara A. Olds, Assistant United
6                                                       States Attorneys, for Breon Peace,
7                                                       United States Attorney for the
8                                                       Eastern District of New York,
9                                                       Brooklyn, NY

10         Appeal from a judgment of the United States District Court for the Eastern

11   District of New York (Roslynn R. Mauskopf, Judge).

12         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

13   AND DECREED that the judgment of the District Court is VACATED and the

14   case is REMANDED.

15         Jose E. Medina appeals from a November 30, 2020 judgment of the District

16   Court (Mauskopf, J.) granting the Commissioner of Social Security’s motion for

17   judgment on the pleadings, denying Medina’s motion for judgment on the

18   pleadings, and dismissing the suit. We assume the parties’ familiarity with the

19   underlying facts and the record of prior proceedings, to which we refer only as

20   necessary to explain our decision to vacate and remand.

21         The principal issue in this appeal is whether the Social Security

22   Administration violated Medina’s due process rights by denying him the

                                             2
 1   opportunity for a hearing in connection with redetermining his benefits under

 2   Section 205(u) of the Social Security Act, 42 U.S.C. § 405(u). The Commissioner

 3   initially argued that no such hearing was required. In light of Social Security

 4   Ruling 22–1p, effective as of May 17, 2022, however, the Commissioner now

 5   concedes that the matter should be remanded to the agency to afford Medina the

 6   opportunity, at a hearing, “to object to the exclusion of evidence in his

 7   application.” ECF No. 144 at 1–2; ECF No. 146 (unopposed motion to remand

 8   the case for further administrative proceedings); see SSR 22–1p § (C)(2)(c)

 9   (stating that before the agency disregards evidence pursuant to Section

10   205(u)(1)(B) of the Social Security Act “at the hearings level of [the]

11   administrative review process,” it “will consider the individual’s objection to the

12   disregarding of that evidence”). We note that Social Security Ruling 22–1p

13   brings the agency’s practice in line with the decisions of our sister circuits, which

14   concluded that the agency’s previous redetermination procedures “violate[d]

15   long-standing principles of procedural due process.” Hicks v. Comm’r of Soc.

16   Sec., 909 F.3d 786, 797 (6th Cir. 2018); see Kirk v. Comm’r of Soc. Sec. Admin., 987

17   F.3d 314, 323 (4th Cir. 2021) (holding that the agency’s redetermination


                                               3
 1   procedures “violated Plaintiffs’ due process rights” because they had no

 2   opportunity to contest the fraud allegations against them); cf. Jaxson v. Saul, 970

 3   F.3d 775, 778 (7th Cir. 2020) (holding, under the Administrative Procedure Act,

 4   that the plaintiff had the right to be heard regarding whether there was reason to

 5   believe that his evidence was fraudulent).

 6         For the foregoing reasons, we GRANT the Commissioner’s unopposed

 7   motion to vacate and remand the case for further administrative proceedings,

 8   VACATE the judgment of the District Court, and REMAND the case with

 9   instructions to the District Court to remand the matter to the Social Security

10   Administration for the agency to conduct further administrative proceedings in

11   which Medina may voice his objections.

12                                         FOR THE COURT:
13                                         Catherine O’Hagan Wolfe, Clerk of Court




                                              4